Case 4:18-cv-00519-ALM Document 60-9 Filed 03/16/20 Page 1 of 19 PageID #: 2156




               EXHIBIT 8
                Case 4:18-cv-00519-ALM Document 60-9 Filed 03/16/20 Page 2 of 19 PageID #: 2157




Term       Defendants’   Macbook Definition                          Roget’s Thesaurus                        Thesaurus.com
           Proposal
Emulate    Mimic         they tried to emulate Lucy’s glowing        Copy the actions of challenge,           Follow suit, imitate, mimic, mirror,
                         performance: IMITATE, copy,                 compete, compete with, contend,          challenge, compete, contend,
                         reproduce, mimic, mirror, echo, follow,     contend with, ditto*, do*, do like*,     ditto, do, follow, outvie, rival,
                         model oneself on, take as a model, take     follow, follow in footsteps*, follow     compete with, contend with, do
                         as an example; MATCH, equal, a              suit*, follow the example of* go         like, follow in footsteps, follow the
                         parallel, be the equal of, be on a par      like*, imitate, make like*, mimic,       example of, go like, make like,
                         with, be in the same league as, come        mirror, outvie, pattern after*, rival,   pattern after, rivalize, take after,
                         near to, come close to, approximate;        rivalize, take after*, vie with          vie with.
                         compete with, contend with, rival, vie
                         with, surpass; informal take a leaf out
                         of someone’s book
Simulate   Imitate       1. it was impossible to force a smile, to Pretend, imitate act, act like, affect,    Affect, mimic, replicate,
                         simulate pleasure: FEIGN, pretend, fake,  ape, assume, bluff, borrow, cheat,         reproduce, resemble, act, ape,
                         sham, affect, but on, counterfeit, go     concoct, copy, counterfeit, crib*          assume, bluff, borrow, cheat,
                         through the motions of, give the          deceive, disguise, dissemble, do, do       concoct, copy, counterfeit, crib,
                         appearance of.                            a take-off*, do like*, equivocate,         deceive, disguise, dissemble, do,
                                                                   exaggerate, fabricate, fake, favor,        equivocate, exaggerate, fabricate,
                         2. this stage aims to simulate the actual feature, feign, fence, gloss over,         fake, favor, feature, feign, fence,
                         conditions of the production line:        invent, knock of*, lie, lift, make         invent, lie, lift, mirror,
                         IMITATE, reproduce, replicate,            believe, mimic, mirror,                    misrepresent, pirate, play, playact,
                         duplicate, mimic, parallel, be a mock-up misrepresent, phony, pirate, play,          pose, prevaricate, steal, act like,
                         of.                                       playact, pose, prevaricate, put on*,       do a take-off, do like, gloss over,
                                                                   put on an act*, replicate, repoduce,       knock off, make believe, phony,
                                                                   resemble, steal                            put on, put on an act
              Case 4:18-cv-00519-ALM Document 60-9 Filed 03/16/20 Page 3 of 19 PageID #: 2158




(Defendants’ Patent    Macbook Definition                            Roget’s Thesaurus                    Thesaurus.com
Proposed)    Term
Term
Mimic        Emulate   1. she mimicked his broad northern accent:    Imitate, mock act ape,               Ape, look like, mirror, resemble,
                       IMITATE, copy, impersonate, do an             burlesque, caricature, copy,         simulate, act, burlesque,
                       impression of, take of, do an                 copycat, ditto*, do, do like*,       caricature, copycat, ditto, do,
                       impersonation of, do, ape, caricature,        echo, enact, fake, go like*,         echo, enact, fake, impersonate,
                       mock, make fun of, parody, satirize,          impersonate, look like*, make        mime, pantomime, parody, parrot,
                       lampoon, burlesque, travesty; informal        believe, make fun of, make           perform, personate, play, ridicule,
                       send up, spoof; archaic monkey.               like*, mime, mirror, pantomime,      sham, travesty, do like, go like,
                                                                     parody, parrot, perform,             make believe, make fun of, make
                       2. most hoverflies are patterned so as to     personate, play, resemble,           like, take off, differ, tell truth,
                       mimic bees and wasps: RESEMBLE, look          ridicule, sham, simulate, take       disregard, be original, clash,
                       like, have/take on the appearance of,         off*, travesty                       oppose, reverse.
                       simulate, mirror, echo; North American
                       informal make like.
Imitate     Simulate   1. it was quite acceptable for artists to     Pretend to be, do an impression      Act like, ape, assume, duplicate,
                       imitate other artists: EMULATE, copy, take    of, act like, affect, ape, assume,   echo, emulate, impersonate,
                       as a model, model oneself on, take as a       be like, borrow, burlesque,          mimic, mirror, mock, pretend,
                       pattern, pattern oneself on/after, follow     carbon*, caricature, clone copy,     replicate, preproduce, resemble,
                       the example of, take as an example, take      counterfeit, ditto*, do like*, do    simulate, Xerox, affect, borrow,
                       as a role model, take after, follow, follow   likewise, duplicate, echo,           burlesque, caricature, clone, copy,
                       in someone’s steps/footsteps; echo,           emulate, falsify, feign, follow,     counterfeit, ditto, falsify, feign,
                       parrot; follow suit, take a leaf out of       follow in footsteps*, follow         follow, forge, match mime,
                       someone’s book; informal rip off.             suit*, forge, impersonate, look      parallel, parody, personate,
                                                                     like, match, mime, mimic,            reduplicate, reflect, repeat, sham,
                       2. he was a splendid mimic, and loved to      mirror, mock, model after,           spoof, travesty, be like, carbon, do
                       imitate Winston Churchill: MIMIC, do an       parallel, parody, pattern after,     like, do likewise, follow in
                       impression of, impersonate, ape; parody,      personate, play a part, pretend,     footsteps, follow suit, look like,
                       caricature, burlesque, travesty, mock;        put on*, reduplicate, reflect,       model after, pattern after, play a
                       masquerade as, pose as, pass oneself off      repeat, replicate, reproduce,        part, put on, send up, take off, be
                       as; informal take off, send up, spoof, do;    resemble, send up*, sham,            original, halt, idle, direct, prevent,
                       North American informal make like; archaic    simulate, spoof, take off*,          stop, fail.
                       monkey; rare personate.                       travesty, Xerox*
                  Case 4:18-cv-00519-ALM Document 60-9 Filed 03/16/20 Page 4 of 19 PageID #: 2159




 (Defendants’ Patent        Macbook Definition                           Roget’s Thesaurus   Thesaurus.com
 Proposed)    Term
 Term

                            3. the tombs imitate houses: RESEMBLE,
                            look like, be like, simulate; match, echo,
                            mirror; bring to mind, remind one of.


* Roget’s Thesaurus uses asterisks to indicate informal or slang uses.
Case 4:18-cv-00519-ALM Document 60-9 Filed 03/16/20 Page 5 of 19 PageID #: 2160




      Macbook Dictionary
8-cv-00519-ALM Document 60-9 Filed 03/16/20 Page 6 of 19 PageID
8-cv-00519-ALM Document 60-9 Filed 03/16/20 Page 7 of 19 PageID
8-cv-00519-ALM Document 60-9 Filed 03/16/20 Page 8 of 19 PageID
8-cv-00519-ALM Document 60-9 Filed 03/16/20 Page 9 of 19 PageID
Case 4:18-cv-00519-ALM Document 60-9 Filed 03/16/20 Page 10 of 19 PageID #: 2165




          Roget’s Thesaurus
Case 4:18-cv-00519-ALM Document 60-9 Filed 03/16/20 Page 11 of 19 PageID #: 2166
Case 4:18-cv-00519-ALM Document 60-9 Filed 03/16/20 Page 12 of 19 PageID #: 2167
Case 4:18-cv-00519-ALM Document 60-9 Filed 03/16/20 Page 13 of 19 PageID #: 2168
Case 4:18-cv-00519-ALM Document 60-9 Filed 03/16/20 Page 14 of 19 PageID #: 2169
Case 4:18-cv-00519-ALM Document 60-9 Filed 03/16/20 Page 15 of 19 PageID #: 2170




                Thesaurus.com
2/28/2020Case    4:18-cv-00519-ALM Document
                                       Emulate60-9    Filed
                                               Synonyms,     03/16/20
                                                         Emulate            Page 16 of 19 PageID #: 2171
                                                                 Antonyms | Thesaurus.com


                                Dictionary.com                                   Thesaurus.com


     SYNONYMS
                            emulate                                                                          




   emulate [ verb em-yuh-leyt; adjective em-yuh-lit ] 
   SEE DEFINITION OF emulate


      verb copy the actions of

       Synonyms for emulate

        follow suit                               do                           follow the example of
        imitate                                   follow                       go like
        mimic                                     outvie                       make like
        mirror                                    rival                        pattern after
        challenge                                 compete with                 rivalize
        compete                                   contend with                 take after
        contend                                   do like                      vie with
        ditto                                     follow in footsteps

                                                                                              MOST RELEVANT




       Antonyms for emulate
                                                                                                         Test    
        neglect
                                                                                                         Your
                                                                                                         Word IQ!
                                                                                                         Play Now
                                                                                              MOST RELEVANT


   Roget's 21st Century Thesaurus, Third Edition Copyright © 2013 by the Philip Lief Group.
https://www.thesaurus.com/browse/emulate?s=t                                                                      1/7
2/28/2020Case    4:18-cv-00519-ALM Document
                                        Imitate60-9    Filed
                                                Synonyms,      03/16/20
                                                          Imitate             Page 17 of 19 PageID #: 2172
                                                                  Antonyms | Thesaurus.com


                                 Dictionary.com                               Thesaurus.com


     SYNONYMS
                            imitate                                                                       




   imitate [ im-i-teyt ]                                                              SEE DEFINITION OF imitate


      verb pretend to be; do an impression of

       Synonyms for imitate

        act like                                   burlesque                 sham
        ape                                        caricature                spoof
        assume                                     clone                     travesty
        duplicate                                  copy                      be like
        echo                                       counterfeit               carbon
        emulate                                    ditto                     do like
        impersonate                                falsify                   do likewise
        mimic                                      feign                     follow in footsteps
        mirror                                     follow                    follow suit
        mock                                       forge                     look like
        pretend                                    match                     model after
        replicate                                  mime                      pattern after
        reproduce                                  parallel                  play a part
        resemble                                   parody                    put on
        simulate                                   personate                 send up
        Xerox                                      reduplicate               take off
        affect                                     reflect
        borrow                                     repeat                                             Test    
                                                                                                      Your
                                                                                                      Word IQ!
                                                                                                      Play Now
                                                                                           MOST RELEVANT



https://www.thesaurus.com/browse/imitate?s=t                                                                       1/7
2/28/2020Case    4:18-cv-00519-ALM Document
                                        Mimic60-9    Filed
                                              Synonyms, Mimic03/16/20      Page 18 of 19 PageID #: 2173
                                                              Antonyms | Thesaurus.com


                                Dictionary.com                               Thesaurus.com


     SYNONYMS
                           mimic                                                                        




   mimic [ mim-ik ]                                                                  SEE DEFINITION OF mimic


      noun person who imitates               verb imitate, mock

       Synonyms for mimic

        ape                                       do                       play
        look like                                 echo                     ridicule
        mirror                                    enact                    sham
        resemble                                  fake                     travesty
        simulate                                  impersonate              do like
        act                                       mime                     go like
        burlesque                                 pantomime                make believe
        caricature                                parody                   make fun of
        copy                                      parrot                   make like
        copycat                                   perform                  take off
        ditto                                     personate

                                                                                         MOST RELEVANT




                                                                                                     Test    
                                                                                                     Your
       Antonyms for mimic                                                                            Word IQ!
                                                                                                     Play Now
        be original                               direct                   fail

https://www.thesaurus.com/browse/mimic?s=t                                                                      1/7
2/28/2020Case    4:18-cv-00519-ALM Document
                                       Simulate60-9    Filed
                                                Synonyms,     03/16/20
                                                          Simulate Antonyms | Page   19 of 19 PageID #: 2174
                                                                              Thesaurus.com


                                Dictionary.com                                 Thesaurus.com


     SYNONYMS
                            simulate                                                                      




   simulate [ verb sim-yuh-leyt; adjective sim-yuh-lit, -leyt ] 
   SEE DEFINITION OF simulate


      verb pretend, imitate

       Synonyms for simulate

        affect                                    disguise                    pirate
        mimic                                     dissemble                   play
        replicate                                 do                          playact
        reproduce                                 equivocate                  pose
        resemble                                  exaggerate                  prevaricate
        act                                       fabricate                   steal
        ape                                       fake                        act like
        assume                                    favor                       do a take-off
        bluff                                     feature                     do like
        borrow                                    feign                       gloss over
        cheat                                     fence                       knock off
        concoct                                   invent                      make believe
        copy                                      lie                         phony
        counterfeit                               lift                        put on
        crib                                      mirror                      put on an act
        deceive                                   misrepresent
                                                                                                       Test    
                                                                                                       Your
                                                                                            MOST RELEVANT
                                                                                                       Word IQ!
                                                                                                       Play Now



https://www.thesaurus.com/browse/simulate?s=t                                                                  1/7
